Board of Tax Appeals, No. 2002-M-2743. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of the parties’ joint motion to remand this cause to the Board of Tax Appeals,
*1443IT IS ORDERED by the court that the joint motion to remand be, and hereby is, granted, and this cause is remanded to the Board of Tax Appeals to implement the settlement agreement of the parties.
IT IS FURTHER ORDERED that costs are assessed pursuant to S.Ct.Prac.R. XI(5); that a mandate be sent to the Board of Tax Appeals to carry this judgment into execution; and that a copy of this entry be certified to the Board of Tax Appeals for entry.